EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 2-4, 6, 7, and 9.

EXAMINER'S COMMENT
Election/Restrictions
Claims 1, 5, 8, 10, 12, and 13 are allowable. The restriction requirement between species, as set forth in the Office action mailed on March 15, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of March 15, 2021 is withdrawn. Claims 2-4, 6, 7, and 9, directed to a non-elected species, remain withdrawn from further consideration because they do not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 2-4, 6, 7, and 9 directed to a species non-elected without traverse (see the Response filed on May 14, 2021 and the Non-Final Rejection mailed on May 21, 2021).  Accordingly, claims 2-4, 6, 7, and 9 have been cancelled.
	Note that claim 1 requires that the first securing element has a cam surface, that the first securing element is retained in the connector via a retaining pin extending through a slot, and that the first securing element laterally translates to secure the first rod.  Claim 8 requires that the securing element has a cam surface, that the securing element is retained in the connector via a retaining pin extending through a slot, and that the securing element linearly translates to secure the first rod.  The only disclosed species with all of these features is the elected species of Figs. 77-78.  The elected species does not include a second securing element (claims 2-4; see the Final Rejection mailed on November 18, 2021), a first securing element with a rotating portion and a locking portion (claims 6-7; see the Final Rejection mailed on November 18, 2021), and a second opening that is U-shaped (claim 9; see the Non-Final Rejection mailed on May 21, 2021).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773